Name: 2003/533/EC: Commission Decision of 17 July 2003 amending Decision 98/371/EC concerning the animal health conditions and veterinary certifications for import of fresh meat from certain European countries to take into account some aspects in relation with Estonia and Lithuania (Text with EEA relevance) (notified under document number C(2003) 2561)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  technology and technical regulations;  Europe;  animal product;  health;  agricultural policy;  trade
 Date Published: 2003-07-23

 Avis juridique important|32003D05332003/533/EC: Commission Decision of 17 July 2003 amending Decision 98/371/EC concerning the animal health conditions and veterinary certifications for import of fresh meat from certain European countries to take into account some aspects in relation with Estonia and Lithuania (Text with EEA relevance) (notified under document number C(2003) 2561) Official Journal L 184 , 23/07/2003 P. 0033 - 0034Commission Decisionof 17 July 2003amending Decision 98/371/EC concerning the animal health conditions and veterinary certifications for import of fresh meat from certain European countries to take into account some aspects in relation with Estonia and Lithuania(notified under document number C(2003) 2561)(Text with EEA relevance)(2003/533/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat products from third countries(1), as last amended by Regulation 1452/2001/EC(2), and in particular Articles 14, 15 and 16 thereof,Whereas:(1) The animal health conditions and veterinary certification for imports of fresh meat from certain European countries are laid down in Commission Decision 98/371/EC(3), as last amended by Decision 2002/940/EC(4).(2) Imports of fresh meat for human consumption of domestic animals of the porcine species from Estonia and Lithuania were not authorised due to animal health reasons, concerning in particular the control of classical swine fever.(3) The Estonian and Lithuanian competent veterinary authorities have submitted a request to be authorised to export pig meat to the Community and have supported their request with information concerning the health status of the swine in Estonia and Lithuania and their control of classical swine fever.(4) In February 2003 Commission veterinary missions were carried out to assess the animal health situation in Estonia and in Lithuania.(5) Based on the reports of the missions and the further information provided by the Estonian and Lithuanian competent veterinary authorities, it appears that the health status of the swine in Estonia and Lithuania in relation to classical swine fever is satisfactory.(6) Therefore, it is appropriate to authorise Estonia and Lithuania to export pig meat to the Community, subject to certain conditions in relation to the use of catering waste for the feeding to swine. The Estonian and Lithuanian competent veterinary authorities have committed themselves that, for the purpose of exporting pig meat, a list of pig holdings kept under regular veterinary supervisions and where appropriate controls are carried out to exclude any use of catering waste for feeding to pigs will be established.(7) Decision 98/371/EC should be amended accordingly.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex II to Decision 98/371/EC is replaced by the Annex to the present Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 17 July 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 198, 21.7.2001, p. 11.(3) OJ L 170, 16.6.1998, p. 16.(4) OJ L 325, 30.11.2002, p. 40.ANNEX""ANNEX IIAnimal health guarantees to be requested on certification of fresh meat>TABLE>N.B.Imports of fresh meat for human consumption are not allowed unless a programme of control of residues in the exporting third country has been approved by the Commission.